PER CURIAM.
The characteristic feature of the Overman patented saddle is its adaptability for removal and replacement at pleasure. This is the essence of the invention, and constitutes the improvement over prior saddles. The defendant’s saddle embodies a form of construction in which this feature is absent. This is the ground upon which the court below held that the defendant’s saddle did not infringe the Overman patent. We think the court below was right, and we can add nothing to the reason so clearly stated in its opinion. Decree affirmed.